UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)January 18, 2008 THE DIRECTV GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-31945 52-1106564 (Commission File Number) (IRS Employer Identification No.) 2230 East Imperial Highway El Segundo, California 90245 (Address of Principal Executive Offices) (Zip Code) (310) 964-5000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events On January 18, 2008, the Company’s Board of Directors approved a stock purchase program. Under the program, the Company is authorized to acquire from time to time up to $1 billion of the Company’s outstanding shares of common stock. The repurchases are to be made in the open market or through negotiated transactions. The timing, amount and nature of such transactions, whether open market or negotiated, will depend on a variety of factors, including market conditions. The program may be suspended, discontinued or accelerated at any time.On January 21, 2008, the Company issued a press release relating to the stock purchase program. A copy of the press release is attached hereto as Exhibit99.1. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits. 99.1 Press Release dated January 21, 2008 relating to purchase of shares. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THE DIRECTV GROUP, INC. (Registrant) Date:January 23, 2008 By:/s/ Patrick T. Doyle Name: Patrick T. Doyle Title: Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Exhibit 99.1 Press Release dated January 21, 2008 relating purchase of shares.
